Name: Commission Regulation (EC) No 1959/97 of 8 October 1997 concerning the stopping of fishing for horse mackerel by vessels flying the flag of a Member State except Spain, Portugal, Germany and the Netherlands
 Type: Regulation
 Subject Matter: fisheries;  maritime and inland waterway transport;  economic geography
 Date Published: nan

 L 277/2 I EN I Official Journal of the European Communities 10 . 10 . 97 COMMISSION REGULATION (EC) No 1959/97 of 8 October 1997 concerning the stopping of fishing for horse mackerel by vessels flying the flag of a Member State except Spain, Portugal, Germany and the Netherlands THE COMMISSION OF THE EUROPEAN COMMUNITIES, ICES divisions V b (EC zone), VI, VII, VIII a, b, d, e , XII and XIV; whereas fishing for horse mackerel in the waters of ICES divisions V b (EC zone), VI, VII, VIII a, b, d, e , XII and XIV by vessels flying the flag of Germany or registered in Germany must therefore be authorized;Having regard to the Treaty establishing the EuropeanCommunity, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system ap ­ plicable to the common fisheries policy ('), as last amended by Regulation (EC) No 686/97 (2), and in par ­ ticular Article 21 (3) thereof, whereas on 1 October 1997 Spain transferred to the Netherlands 2 800 tonnes of horse mackerel in the waters of ICES divisions V b (EC zone), VI, VII, VIII a, b, d, e , XII and XIV; whereas fishing for horse mackerel in the waters of ICES divisions V b (EC zone), VI, VII, VIII a, b, d, e , XII and XIV by vessels flying the flag of the Nether ­ lands or registered in the Netherlands must therefore be authorized, Whereas Council Regulation (EC) No 390/97 of 20 December 1996 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1997 and certain conditions under which they may be fished (3), as last amended by Council Regulation (EC) No 1844/97 (4), provides for horse mackerel quotas for 1997; HAS ADOPTED THIS REGULATION: Article 1 Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitation on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated; Catches of horse mackerel in the water of ICES divisions V b (EC zone), VI, VII , VIII a, b, d , e , XII and XIV by vessels flying the flag of a Member State except Spain and Portugal, or registered in a Member State except Spain and Portugal are deemed to have exhausted the quota allocated to the Community except Spain and Portugal for 1997. Whereas, according to the information communicated to the Commission, catches of horse mackerel in the waters of ICES divisions V b (EC zone), VI, VII, VIII a, b, d, e , XII and XIV by vessels flying the flag of a Member State except Spain and Portugal , or registered in a Member State have reached the quota allocated to the Member States other than Spain and Portugal for 1997; Fishing for horse mackerel in the waters of ICES divisions V b (EC zone), VI, VII, VIII a, b, d, e , XII and XIV by vessels flying the flag of a Member State except Spain , Portugal, Germany and the Netherlands or registered in a Member State except Spain , Portugal, Germany and the Netherlands is prohibited, as well as the retention on board, the transhipment and the landing of fish from the stock which are taken by the above vessels after the date of entry into force of this Regulation . Whereas catches of horse mackerel in the waters of ICES divisions V b (EC zone), VI, VII, VIII a, b, d and e, XII and XIV by vessels flying the flag of Spain or Portugal or registered in Spain or Portugal have not reached the all-in quantity allocated to Spain or the quantity allocated to Portugal; Whereas on 16 September 1997 Spain transferred to Germany 6 000 tonnes of horse mackerel in the waters of Article 2 (&gt;) OJ L 261 , 20 . 10 . 1993, p. 1 . (2) OJ L 102, 19 . 4 . 1997, p . 1 . 3) OJ L 66, 6 . 3 . 1997, p. 1 . ( «) OJ L 264, 26. 9 . 1997, p . 3 . This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. 10 . 10 . 97 EN Official Journal of the European Communities L 277/3 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 October 1997 . For the Commission Emma BONINO Member of the Commission